DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-5 of U.S. Application No. 16/661,520 filed on 10/23/2019 have been examined.
The amendment filed on 11/23/2021 has been entered and fully considered.
Claim 1 has been amended.
Claims 6-7 have been newly added.
Claims 1-7 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-3 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-3 have been withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the 
As per claim 6, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious estimate a maximum visible distance of the camera based on the camera imaging information, variably set the maximum speed according to the maximum visible distance such that the maximum speed in a case where the maximum visible distance is long becomes higher than the maximum speed in a case where the maximum visible distance is short, estimate the maximum visible distance based on the camera imaging information in a first mode, set the maximum visible distance to a predetermined value without using the camera imaging information in a second mode, switch between the first mode and the second mode according to the lighting state, determine whether or not a weather state around the vehicle is a bad weather state based on the driving environment information, select the first mode in a case where the lighting state is a high beam, and the weather state is the bad weather state, and select the second mode in a case where the lighting state is the high beam, and the weather state is not the bad weather state.
Claims 2-5 depend from claim 1 and claim 7 depends from claim 6 are therefore allowable. Any comments considered necessary by applicant must be submitted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662